Citation Nr: 1109749	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied service connection for diabetes mellitus, type II. 

In light of the Board's grant of service connection for diabetes mellitus, type II, (as discussed in further detail herein), and because a review of the record indicates that the Veteran may have several disorders such as neuropathies, foot ulcer, and retinopathy due to his diabetes mellitus, the Board finds that service connection for disorders secondary to service-connected diabetes mellitus has been raised.  [In this regard, the Board further observes that, in the rating decision on appeal, the RO also denied service connection for a foot ulcer, which the Veteran did not appeal.  In a subsequent rating action dated in December 2009, the RO confirmed that prior denial and also denied service connection for diabetic retinopathy.  The Veteran did not appeal the December 2009 decision.]  However, the grant of service connection for diabetes mellitus herein raises a claim to reopen the issues of entitlement to service connection for a foot ulcer and for diabetic retinopathy.  As these issues, as well as the claim for service connection for neuropathies, as secondary to the now service-connected diabetes mellitus, have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them and refers them to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his active duty.  

2.  The Veteran has diabetes mellitus, type II, that is as likely as not related to his active duty, including his conceded in-service exposure to herbicides.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has diabetes mellitus, type II, that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for diabetes mellitus, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

In the present appeal, the Veteran's personnel records show that he was stationed on the USS Pictor from September 1966 to September 1967.  Brown Water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the Republic of Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  The Board observes that the USS Pictor delivered supplies to Dong Ha on Cua Viet River during September 1967.  http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated January 6, 2011).  Because the Veteran's personnel records show that he was on board the USS Pictor in September 1967 and because the USS Pictor is a confirmed Brown Water vessel, the Board finds that the presumption of herbicide exposure applies to the Veteran.  Exposure to herbicides is, therefore, conceded.

Post-service medical records indicate that the Veteran has been diagnosed with diabetes mellitus, type II.  Furthermore, an active medication list dated in April 2009 shows that the Veteran requires insulin to control his diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Accordingly, because the Veteran's in-service exposure to herbicides is conceded, because he has been found to have diabetes mellitus, type II, that manifested to a degree of 10 percent or more after service, and because this disorder is presumed to be the result of herbicide exposure, service connection for his diabetes mellitus, type II, is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


